Case 1:19-cv-00005-MSM-PAS Document 61 Filed 06/25/20 Page 1 of 3 PageID #: 921




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

  DOLORES CEPEDA,
                Plaintiff,

  v.                                                         C.A. No. 19-cv-00005-WES-PAS
  BANK OF AMERICA, N.A.,
  FAY SERVICING, LLC and
  WILMINGTON TRUST NATIONAL
  ASSOCIATION SOLELY AS TRUSTEE FOR
  THE MFRA TRUST 2014-2,
               Defendants.

       DEFENDANTS FAY SERVICING, LLC AND WILMINGTON TRUST NATIONAL
         ASSOCIATION SOLELY AS TRUSTEE FOR THE MFRA TRUST 2014-2’S
         OPPOSITION TO MOTION TO FILE SUPPLEMENTAL MEMORANDUM

         Defendants Fay Servicing, LLC (“Fay”) and Wilmington Trust National Association

 Solely as Trustee for the MFRA Trust 2014-2 (“Wilmington”, and together with Fay,

 “Defendants”) hereby object to Plaintiff Dolores Cepeda’s (“Plaintiff”) Motion to File

 Supplemental Memorandum of Law in View of the Rhode Island Supreme Court Case of Woel v.

 Christiana Trust (“Motion”). For the reasons set forth below, the Motion should be denied.

                                           ARGUMENT

 I.      Woel v. Christina Trust Is Inapposite

         The Court should deny Plaintiff’s Motion because the case she seeks to rely on—Woel v.

 Christina Trust, No. 2018-347-Appeal (R.I. June 2, 2020)—is entirely inapposite. There, the

 Rhode Island Supreme Court held that a foreclosure was invalid because the acceleration notice

 provided by the mortgagee failed to comply with paragraph 22 of the mortgage, insofar as “the

 default notice failed to inform plaintiff of the right to reinstate the mortgage after acceleration.”

 Woel, No. 2018-347-Appeal at *12. Here, the acceleration notice expressly states that: “You have


                                                  1
Case 1:19-cv-00005-MSM-PAS Document 61 Filed 06/25/20 Page 2 of 3 PageID #: 922




 the right to reinstate after acceleration and the right to bring a court action or assert in court the

 non-existence of a default or any other defense to acceleration and sale.” See, e.g., Affidavit of

 Fay Servicing, LLC, Exhibit D (Document No. 53). Accordingly, the Court should deny Plaintiff’s

 instant motion because it is irrelevant.

 II.    Woel v. Christina Trust Only Applies Prospectively and Plaintiff Seeks to Raise an
        Irrelevant Issue Not Pled in the Complaint

        The Court should deny Plaintiff’s motion because the Rhode Island Supreme Court

 expressly held that the ruling only applied prospectively:

        The potential impact this new rule of law could have on the finality of foreclosures
        has not escaped us. To the extent that this opinion is viewed as a new rule of law,
        it is to be given prospective effect…. Specifically, the pronouncement in this
        opinion applies to the case at bar and to cases pending in the Superior Court in
        which this specific issue has been, or may be, raised.

 Woel, No. 2018-347-Appeal at *14. Thus, the issue is not only irrelevant, as explained supra, but

 it is inapplicable because it is not an issue that was raised in Plaintiff’s Complaint. Accordingly,

 the Court should deny Plaintiff’s instant motion because Woel is inapplicable to this proceeding.

                                            CONCLUSION

        For the foregoing reasons, Defendants Fay Servicing, LLC and Wilmington Trust National

 Association Solely as Trustee for the MFRA Trust 2014-2 respectfully request that the Court deny

 Plaintiff’s Motion to File Supplemental Memorandum of Law in View of the Rhode Island

 Supreme Court Case of Woel v. Christiana Trust.




                                                   2
Case 1:19-cv-00005-MSM-PAS Document 61 Filed 06/25/20 Page 3 of 3 PageID #: 923




                                                    Respectfully submitted,
                                                    FAY SERVICING, LLC and
                                                    WILMINGTON TRUST NATIONAL
                                                    ASSOCIATION SOLELY AS TRUSTEE
                                                    FOR THE MFRA TRUST 2014-2
                                                    By its attorneys,

                                                    /s/ Patrick T. Uiterwyk
                                                    Patrick T. Uiterwyk, Bar No. 7461
                                                    Nelson Mullins Riley & Scarborough LLP
                                                    One Post Office Square, 30th Floor
                                                    Boston, MA 02109
   Date: June 25, 2020                              Tel: 617-217-4643
                                                    Fax: 617-217-4710
                                                    Email: patrick.uiterwyk@nelsonmullins.com




                                CERTIFICATE OF SERVICE

       I, Patrick T. Uiterwyk, certify that on this 25th day of June 2020, I served the foregoing
 document through by regular mail and email to the following:

        John B. Ennis, Esq.
        1200 Reservoir Ave
        Cranston, RI 02920
        jbelaw75@gmail.com
        Attorney for Plaintiff Dolores Cepeda

        Justin J. Shireman, Esq.
        Wilson Elser Moskowitz Edelman & Dicker LLP
        260 Franklin Street - 14th Floor
        Boston, MA 02110-3112
        justin.shireman@wilsonelser.com
        Attorney for Defendant Bank of America, N.A.


                                       /s/ Patrick T. Uiterwyk
                                        Patrick T. Uiterwyk




                                                3
